Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification must be updated to provide the most current status (e.g. US Patent Number) for the related application(s).  
Appropriate correction is required.

It is noted that the Application Data Sheet filed December 27, 2018, does not appear to coincide with the priority chain recited in the first paragraph of the specification.  Clarification is in order.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, 15-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarfogliero et al (2013/01311695).
Scarfogliero et al provides a surgical system comprising an end effector assembly (109 – Figure 7) having a surgical instrument.  There is a wrist assembly (5) securable to the instrument, and a first arm assembly (4) forming an axis (Z).  There is an elbow joint section (3) having a first end connected to the first arm (at K).  There is a second arm assembly (104) having a first end connected to the second end of the elbow joint (3) , the second arm assembly forming a second arm assembly axis.  There is a first elbow drive assembly housed in the second arm and having a first integrated motor (Figure 16, for example) and a first elbow drive portion for moving the first arm relative to an elbow axis (as shown by arrow in Figure 7).  The first arm assembly includes a second elbow drive assembly including an integrated motor to rotate the arm assembly (note arrow around Z axis).  See, also, paragraphs [0164-0165].
Regarding claim 2, the end effector has first and second instruments (i.e. two jaws) which are configured to pivotally move relative to an axis (i.e. open and close).  Regarding claim 3, there is a first elbow driven assembly configured to pivotally move the first arm relative to the elbow axis (i.e. to rotate about axis K as in Figure 7).  Regarding claim 4, there is a second elbow driven section to allow the first arm assembly to rotate about the first arm axis (Z).  See Figures 7, 16 and 17, for example.  Regarding claims 5 and 6, the end effector and the surgical instrument are inherently securable and insecurable from the first arm assembly and the end effector assembly (i.e. they may be taken apart).  
Regarding claim 8, Scarfogliero et al provide a surgical system comprising an end effector assembly (109) having a surgical instrument (i.e. jaws) and a wrist assembly (5) securable to the instrument (Figure 7).  A first arm assembly (4) includes first and second ends with an elbow joint (3) connected to the first end of the first arm assembly as discussed above.  There is a second arm assembly (104) having first and second ends connected to the elbow joint section and a shoulder section (2).  There is a shoulder drive assembly housed in the second arm including a first integrated motor to drive a shoulder drive portion relative to a shoulder axis (J).  See Figures 7, 16 and 17 which shows the joints and motors, and paragraphs [0163-0178].  There is also a second integrated motor to move the elbow drive portion to rotate the first arm assembly as discussed above and as seen in Figure 7.
Regarding claims 9-13, see discussion of claims 2-6 above.  Regarding claim 15, the second arm assembly (104) has a second elbow drive assembly including a third integrated motor to control pivotal movement of the first arm relative to the elbow axis.  See, again, Figure 7 and associated arrows, and Figures 16 and 17 for discussion of motors to drive the arms accordingly.
Regarding claim 16, Scarfogliero  et al provide a surgical system comprising an end effector having a surgical instrument (i.e. jaws) pivotable relative to an instrument axis (i.e. to open and close) as addressed above.  There is a wrist assembly (5) pivotable relative to a wrist axis with the wrist axis (W) orthogonal to the instrument axis (Z).  There is a first arm assembly (4) and a wrist drive assembly including a first integrated motor to drive the wrist portion as addressed above.  There is also an elbow drive assembly having a second integrated portion and an elbow drive portion as addressed above.  There is a second arm assembly (104) having a first end and a second end with the first end of the elbow joint section connected to the first end of the first arm assembly as addressed above and as shown in Figure 7.
Regarding claims 17 to 21, see discussion of claims 2-6 above.  Regarding claim 23, see discussion of claim 15 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Scarfogliero et al (‘695) in view of the teaching of Morley et al (7,422,592).
Scarfogliero et al disclose a forceps device as the surgical instrument as is generally known in the art, but fails to expressly disclose the surgical instrument is configured to receive an electric current to perform as an electrosurgical instrument as required by these claims. 
Morley et al disclose an analogous robotic device having a forceps as the surgical instrument at the end of a robotic arm.  In particular, Morley et al teach that it is generally known to provide RF current to the device to provide electrosurgical treatment of tissue.  See Abstract and Figures 5A and 5B, for example.
To have provided the Scarfogliero et al medical instrument with a means to deliver RF energy to tissue to perform electrosurgical procedures would have been an obvious consideration for one of ordinary skill in the art since Morley et al fairly teach it is generally known to provide RF energy to an analogous medical instrument so the device may be used in electrosurgical procedures.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,724,168. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more narrow than the instant application claims and contain only minor, obvious differences in the claimed limitations.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,179,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more narrow than the instant application claims and contain only minor, obvious differences in the claimed limitations.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,123,845. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more narrow than the instant application claims and contain only minor, obvious differences in the claimed limitations.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,895,200. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more narrow than the instant application claims and contain only minor, obvious differences in the claimed limitations.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,172,680. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more narrow than the instant application claims and contain only minor, obvious differences in the claimed limitations.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,500,008. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more narrow than the instant application claims and contain only minor, obvious differences in the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Markvicka et al (9,010,214), Ramos de la Pena (8,551,114), Cooper et al (8,672,833) and Schena (2007/0287884) disclose various other robotic arms having wrist and elbow joints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/May 19, 2022